Citation Nr: 1438695	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP) of the right upper extremity, to include as due to herbicide exposure.

2. Entitlement to service connection for CIDP of the left upper extremity, to include as due to herbicide exposure.

3. Entitlement to service connection for CIDP of the right lower extremity, to include as due to herbicide exposure.

4. Entitlement to service connection for CIDP of the left lower extremity, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran and his wife testified before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

In July 2012, the Board remanded this matter for additional development.

The Virtual VA paperless claims processing system contains VA treatment records dated August 2008 to July 2012, and a July 2014 appellate brief.  Other documents are duplicative of the evidence of record, or not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.



FINDING OF FACT

It is more likely than not that the Veteran's chronic inflammatory demyelinating polyneuropathy (CIDP) of the bilateral upper and lower extremities is related to his military service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for CIDP of the bilateral upper and lower extremities have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  CIDP of the bilateral upper and lower extremities was diagnosed in December 2009.  See December 2009 Mayo Clinic treatment note; see also August 2012 VA examination report; June 2010 Mayo Clinic treatment note.

The second Shedden element is also met.  The Veteran's DD 214 shows that the Veteran was awarded the Vietnam Service Medal and Vietnam Campaign Medal, indicating service in the Republic of Vietnam.  Accordingly, under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to an herbicide agent.

As to the third Shedden element, the Veteran contends that his herbicide exposure caused his CIDP.  In accordance with the Board's July 2012 remand instructions, the Veteran was afforded a VA examination in August 2012.  The August 2012 VA examiner reviewed the claims file and examined the Veteran, and reported the Veteran's symptoms and treatment.  The VA examiner noted her review of medical literature regarding CIDP, and that a specific etiology has not been identified, and there is no identified specific predisposing factor for CIDP.  The August 2012 VA examiner referred the case to a neurologist for review and a medical opinion.  In his August 2012 opinion, a VA neurologist noted that he had reviewed the Veteran's chart, and related the Veteran's report that he began to have tingling in the 1980s, but that things did not deteriorate until 2008.  The neurologist noted that is it impossible to directly correlate the Veteran's herbicide exposure, but that in the medical literature available on Agent Orange, "some commented it has been 10-20 years in the development of the neuropathy."  The VA neurologist opined that the Veteran's CIDP is at least as likely as not caused by his in-service Agent Orange exposure, based on the Veteran's exposure to herbicides, the development of CIDP as within the realm of possibility after the exposure, and the progression and well-documented findings of the Veteran's CIDP.

As the August 2012 VA neurologist related the Veteran's CIDP of the bilateral upper and lower extremities to the Veteran's conceded in-service herbicide exposure, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's current CIDP and his in-service herbicide exposure.  Accordingly, the Board finds that a grant of service connection is warranted for CIDP of the bilateral upper and lower extremities.


ORDER

Entitlement to service connection for CIDP of the right upper extremity is granted.

Entitlement to service connection for CIDP of the left upper extremity is granted.

Entitlement to service connection for CIDP of the right lower extremity is granted.

Entitlement to service connection for CIDP of the left lower extremity is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


